Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  January 24, 2017                                                                 Stephen J. Markman,
                                                                                              Chief Justice

                                                                                    Robert P. Young, Jr.
                                                                                         Brian K. Zahra
  153081 & (97)(98)                                                              Bridget M. McCormack
  153345 & (99)                                                                        David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                         Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Justices
            Plaintiff-Appellant,
  v                                                      SC: 153081
                                                         COA: 325741
                                                         Genesee CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellee.
  _____________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 153345
                                                         COA: 325741
                                                         Genesee CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED and
  the joint motion for immediate consideration is GRANTED in part. The amended
  applications for leave to appeal the July 21, 2016 judgment of the Court of Appeals, and
  the application for leave to appeal the January 19, 2016 judgment of the Court of
  Appeals, are considered. We direct the Clerk to schedule oral argument on whether to
  grant the application for leave to appeal in Docket No. 153081 or take other action. MCR
  7.305(H)(1). The parties shall file supplemental briefs within 42 days of the date of this
  order addressing whether the conflict-resolution panel of the Court of Appeals erred by
  applying a heightened standard of review for sentences imposed under MCL 769.25. The
  parties should not submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Skinner (Docket No.
  152448).
                                                                                                               2


       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issue presented in this case may move the Court for
permission to file briefs amicus curiae.

      The applications for leave to appeal in Docket No. 153345 remain pending.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 24, 2017
       a0117
                                                                             Clerk